822 So. 2d 1290 (2002)
SOUTHEASTERN UNIVERSITY OF THE HEALTH SCIENCES, INC., etc., Petitioner,
v.
Keith M. SHARICK, Respondent.
No. SC01-969.
Supreme Court of Florida.
June 27, 2002.
John Beranek of Ausley & McMullen, Tallahassee, FL; and Thomas Panza and Mark Hendricks of Panza, Maurer, Maynard & Neel, P.A., Fort Lauderdale, FL, for Petitioner.
Richard A. Barnett, Hollywood, Florida; and Donald A. Tobkin, M.D., Hollywood, FL, for Respondent.
Stephen H. Grimes and Susan L. Kelsey of Holland & Knight LLP, Tallahassee, FL, for University of Miami, The Independent Colleges and Universities of Florida, *1291 and The American Council on Education, Amici Curiae.
Philip M. Burlington of Caruso, Burlington, Bohn & Compiani, P.A., West Palm Beach, FL; and Kathryn Johnston, Vero Beach, FL, for The Academy of Florida Trial Lawyers, Amicus Curiae.
PER CURIAM.
We initially accepted jurisdiction to review Sharick v. Southeastern University of the Health Sciences, Inc., 780 So. 2d 136 (Fla. 3d DCA 2000), based on express and direct conflict with Douglass Fertilizers & Chemical, Inc. v. McClung Landscaping, Inc., 459 So. 2d 335 (Fla. 5th DCA 1984). Upon reflection and further consideration, we now conclude that review was improvidently granted. Accordingly, this review proceeding is dismissed.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.